Case: 13-10792      Document: 00512599698         Page: 1    Date Filed: 04/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-10792
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OVSANNA AGOPIAN, also known as Joanna Ovsanna Agopian, also known
as Joanna Smbatyan,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-308-1


Before KING, DAVIS, and ELROD, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Ovsanna Agopian has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Agopian has filed a response. She also moves this court for the appointment
of new counsel on appeal and moves to strike the Anders brief filed in this case.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10792     Document: 00512599698     Page: 2   Date Filed: 04/17/2014


                                  No. 13-10792

      The record is insufficiently developed to allow consideration at this time
of Agopian’s claim of ineffective assistance of counsel; such a claim generally
“cannot be resolved on direct appeal when the claim has not been raised before
the district court since no opportunity existed to develop the record on the
merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th
Cir. 2006) (internal quotation marks and citation omitted). We have reviewed
counsel’s brief and the relevant portions of the record reflected therein, as well
as Agopian’s response. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, the motion
for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.
Agopian’s motion for appointment of counsel on appeal and her motion to strike
counsel’s Anders brief are also DENIED. See United States v. Wagner, 158
F.3d 901, 902-03 (5th Cir. 1998).




                                        2